Citation Nr: 1223914	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  08-31 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss in the right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service. 

2.  The Veteran did not sustain a disease or injury (other than acoustic trauma) of the bilateral ears in service. 

3.  Symptoms of right ear hearing loss and tinnitus were not chronic in service. 

4.  Symptoms of right ear hearing loss and tinnitus did not manifest to a compensable degree within one year of separation.  

5.  Symptoms of right ear hearing loss and tinnitus have not been continuous since service separation. 

6.  The Veteran's right ear hearing loss and tinnitus disabilities are not related to his active service. 

7.  The Veteran did not have cardiovascular injury or disease, including elevated blood pressure readings, during active service.

8.  The Veteran's hypertension did not manifest to a compensable degree within one year of service separation.

9.  Hypertension has not been continuous since service separation.

10.  The Veteran's hypertension is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are not met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In timely February and August 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letters described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion with regard to the right hearing loss and tinnitus claims, and the Veteran's statements.  

A VA opinion was obtained in August 2007 with regard to the question of whether the Veteran's right hearing loss and tinnitus are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2007 VA opinion obtained in this case is adequate as to the question of whether the Veteran's right ear hearing loss and tinnitus are related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as a complete audiological evaluation.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the right ear hearing loss and tinnitus claims has been met.  38 C.F.R. § 3.159(c)(4).
 
The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed service connection for hypertension; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for findings or diagnoses of hypertension.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to hypertension in service, and there is no duty to provide a VA medical examination.  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of hypertension in service and no continuity of symptoms of hypertension since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for hypertension.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's hypertension and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or an organic disease of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2011). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Right Ear Hearing Loss and Tinnitus

The Veteran contends that his current right ear hearing loss and tinnitus disabilities are related to acoustic trauma during active service.  Specifically, he avers that he was exposed to the noise of artillery, helicopters, and mortar attacks while in Vietnam.    

The Board finds that the evidence demonstrates that the Veteran was exposed to acoustic trauma in service.  His DD Form 214 shows that his Military Occupational Specialty was canoneer and that he served in Vietnam for one year, and his Record of Assignments shows that he also served as a radio operator and ammunition handler.  Thus, the Board finds his contentions regarding military noise exposure to be credible.

Next, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, other than acoustic trauma, the Veteran did not sustain an injury or disease of the bilateral ears during active service, and that symptoms of right ear hearing loss and tinnitus were not chronic during active service.  In short, service treatment records do not demonstrate right ear hearing loss or tinnitus complaints, findings, diagnosis, or treatment, or show any evidence of hearing loss (thresholds above 20 decibels).  See Hensley, 5 Vet. App. at 157.  

The evidence in this case includes an audiogram conducted at entrance into service in May 1968 that demonstrates puretone thresholds of 0, 0, 0, 15, and 5 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  At the February 1971 separation examination, an audiogram demonstrated puretone thresholds of 0 decibels in the right ear and at each of the test frequencies of 500, 1000, 2000, and 4000 Hertz.            

Next, the Board finds that the weight of the evidence demonstrates that symptoms of right ear hearing loss and tinnitus were not chronic in service or continuous after service separation.  On service separation audiological examination, in February 1971, as discussed above, puretone thresholds showed improvement as compared to the service entrance audiometric test results, and hearing loss, even at a non-disabling level, was not demonstrated at separation.  In addition, there were no documented complaints of tinnitus at separation or at any time during active service.  Moreover, the post-service evidence shows no history, complaints, findings, or diagnosis of right ear hearing loss or tinnitus after service separation until many years later in 2002. 

Post-service private treatment records show that in October 2002, the Veteran complained of "noise" in his right ear.  Dr. L. noted a history of significant noise exposure in the past, including working for several years in the coal mining industry.  No mention was made of military noise exposure.  An audiogram demonstrated puretone thresholds of 25, 20, 25, 60, and 45 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Dr. L. assessed tinnitus secondary to high frequency hearing loss.  Thus, based on the 2002 audiogram results, the Board finds that the Veteran has a current right ear hearing loss "disability" under the criteria of 38 C.F.R. § 3.385. 

The Board also finds that the weight of the evidence demonstrates that neither hearing loss nor tinnitus manifested to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260 (2011).  The evidence shows the first assessment of bilateral hearing loss and tinnitus more than thirty years after service separation in 2002.  For these reasons, the Board finds that hearing loss and tinnitus, first diagnosed in 2002, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's assertions that his right ear hearing loss and tinnitus began in service and that his right ear hearing loss and tinnitus have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss and tinnitus, his recent report of continuous symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic hearing loss and tinnitus symptoms in service and continuous right ear hearing loss and tinnitus symptoms after service are not credible because they are outweighed by other evidence of record that includes the absence of in-service hearing loss or tinnitus complaints or symptoms; clinical examination at the February 1971 service discharge examination at which puretone thresholds showed improvement as compared to those records at service entrance, and during which the examiner did not note any history or findings of ear problems; and the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hearing loss or tinnitus for more than three decades after service until 2002.  Further, the October 2002 private treatment records indicate a history of loud noise exposure while working in the coal mining industry after service separation.     

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with the current claim for VA compensation against the lack of continuity of symptomatology in the record from 1971 to 2002, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for more than 30 years is also one additional factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements of continuity are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible). 

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed right ear hearing loss and tinnitus are not related to his active service, specifically including the noise exposure during service.  In the August 2007 VA audiological opinion, which weighs against the Veteran's claim, the examiner opined that, even recognizing the Veteran's in-service exposure to noise, the Veteran's current right ear hearing loss and tinnitus were not likely related to his exposure to noise in service, reasoning that the Veteran's hearing loss as measured at the service separation examination was within normal limits, and tinnitus had only been present for the past seven years.  In addition, the VA examiner noted that the Veteran had worked in a noisy coal mine for thirty years following service separation.  The August 2007 VA audiological opinion is of  significant probative value because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current right ear hearing loss and tinnitus and his military service, including no credible evidence of continuity of symptomatology of hearing loss or tinnitus; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for right ear hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic hearing loss and tinnitus symptoms and post-service hearing loss and tinnitus symptoms.  For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease manifesting hypertension during active service, and that hypertension was not chronic during active service.  In short, service treatment records do not demonstrate elevated diastolic blood pressure readings during service, and show only blood pressure readings that were within normal limits (i.e., the systolic reading was less than 140 millimeters of mercury and the diastolic reading was less than 90 millimeters of mercury); moreover, no diagnosis of hypertension is reflected in any examination or treatment record compiled in service.  The May 1968 enlistment examination report reflects a blood pressure (BP) reading of 110/64.  The February 1971 separation examination report reflects a BP reading of 116/78.

Next, the Board finds that the weight of the evidence demonstrates that hypertension was not chronic in service or continuous after service separation.  As discussed above, the February 1971 separation examination report reflects a normal blood pressure reading.  Moreover, the post-service evidence shows no history, complaints, findings, or a diagnosis of hypertension after service separation until many years later in 2005, when a diagnosis of hypertension was noted on a December 2005 History and Physical report.  A July 2006 VA treatment note also indicates the Veteran was taking Altace to control his hypertension.   

The Board also finds that the weight of the evidence demonstrates that hypertension did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no diagnosis or findings of hypertension of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2011).  The evidence shows the first assessment of hypertension nearly 35 years after service separation in 2005.  For these reasons, the Board finds that hypertension, first diagnosed in 2005, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hypertension are not applicable in this case.  38 C.F.R. 
§§ 3.307, 3.309.

With regard to the claim for service connection for hypertension, neither the Veteran nor his representative have made a specific contention that hypertension started in service or that the Veteran has had continuous symptoms since service.  The evidence of record does not show findings or a diagnosis of hypertension in service.  On clinical examination at the February 1971 service discharge examination, blood pressure reading was normal and the examiner did not note any history or findings of hypertension.  The record shows the absence of any post-service history, complaints, symptoms, diagnosis, or treatment of hypertension for nearly 35 years after service until 2005.  The Veteran has not alleged continuity of symptoms.  The Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for nearly 35 years is one factor, along with the evidence stated above, that the Board has considered in finding no continuity of symptomatology after service.  See Buchanan, 451 F.3d at 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).

In this case, the weight of the competent evidence demonstrates no relationship between the Veteran's current hypertension and his active service, including no competent or probative evidence of chronic symptoms in service or continuity of symptomatology of hypertension after service that would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  For these reasons, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension, the benefit of the doubt doctrine is not applicable, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss in the right ear is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


